12-1012
Kast v. Social Security Administration
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY
ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
StatesthCourthouse, 40 Foley Square, in the City of New York, on
the 28 day of February, two thousand thirteen.
PRESENT:  DENNY CHIN,
          CHRISTOPHER F. DRONEY,
                    Circuit Judges,
          JANE A. RESTANI,*
                    Judge.
- - - - - - - - - - - - - - - - - - - - -x

LISL I. KAST,
                       Plaintiff-Appellant,

                       -v.-                                   12-1012

SOCIAL SECURITY ADMINISTRATION, by its
Appeals Council of the Office of
Disability, Adjudication, and Review, **
                   Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:             Lisl I. Kast, pro se, Massapequa,
                                     New York.


FOR DEFENDANT-APPELLEE:              Varuni Nelson, Kathleen A. Mahoney,
                                     Robert W. Schumacher, Assistant
                                     United States Attorneys, for
                                     Loretta E. Lynch, United States

      *
           The Honorable Jane A. Restani, of the United States
Court**of International Trade, sitting by designation.
           The Clerk of the Court is directed to amend the
official caption to conform to the above.
                                Attorney for the Eastern District
                                of New York, Central Islip, New
                                York.

            Appeal from the United States District Court for the

Eastern District of New York (Bianco, J.).
            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

            Plaintiff-appellant Lisl I. Kast, proceeding pro se,

appeals from a judgment entered by the district court on February

8, 2012, granting the motion of the Social Security

Administration (the "SSA") for judgment on the pleadings in

Kast's action seeking judicial review of a final decision of the

SSA.   Kast asserts that the SSA erred in calculating the amount

of retirement insurance benefits to which she is entitled under

Title II of the Social Security Act (the "Act"), 42 U.S.C. § 401

et seq.    We assume the parties' familiarity with the underlying

facts, the procedural history of the case, and the issues on

appeal.

            We review de novo a district court's award of judgment
on the pleadings pursuant to Federal Rule of Civil Procedure

12(c).    See Jasinski v. Barnhart, 341 F.3d 182, 184 (2d Cir.

2003).    When reviewing determinations made by the SSA, we conduct

a "plenary review of the administrative record."    See Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (citation and internal

quotation marks omitted).    We may set aside the SSA's decision
only if the factual findings are not supported by substantial

evidence, or if incorrect legal standards were applied.    See id.

at 127-28.    A determination is supported by substantial evidence

                                - 2 -
if the record contains "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion."    Id. at

127 (citation and internal quotation marks omitted).

            Here, the SSA applied the correct legal standards, and

its determination was supported by substantial evidence in the

record.   Kast's assertion that she and her husband should receive

the same monthly retirement insurance benefits because they had

"similar lifetime earnings and similar dates of birth,"

Plaintiff's Br. at 4, is without merit.    Because Kast and her

husband attained age 62 in different years -- in 1992 and 1990,

respectively -- their retirement insurance benefits are

calculated using different indexing years and different benefit

formulas.   See 20 C.F.R. § 404.210 (primary insurance amount
calculated under average-indexed-monthly-earnings method); 20

C.F.R. § 404.211(a), (d) (average indexed monthly earnings

calculated using "indexing year," which is the second year before

claimant reaches age 62); 20 C.F.R. § 404.212 (primary insurance

amount calculated applying benefit formula in effect for the year

claimant reaches age 62).    These and other differences resulted

in different monthly benefits under Title II of the Act and the

relevant regulations.

            We have considered Kast's remaining arguments and
conclude that they lack merit.    Accordingly, we AFFIRM the

judgment of the district court.

                                 FOR THE COURT:
                                 Catherine O'Hagan Wolfe, Clerk




                                 - 3 -